DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s Preliminary Amendment filed on 10/02/2020 in which claims 17-32 and 49-79 have been canceled and entered of record.
Claims 1-16 and 33-48 are pending for examination.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application claims priority from U.S. Provisional Patent Application No. 62/820,726, filed on 03/19/2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “91” has been used to designate as:
a switch [0068] in Fig. 7
a USB port [0130] in Fig. 6 and
a Gate Keeper Amplifier [0164] in Fig. 15c
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The disclosure is objected to because of the following informalities: 
The Specification is objected to because reference character “91” has been used to designate as:
a switch [0068] in Fig. 7
a USB port [0130] in Fig. 6
Gate Keeper Amplifier [0164] in Fig. 15c
Paragraph [0173] recites “[t]he high isolation buffer/amplifier shown in FIG. 600” should be “The high isolation buffer/amplifier shown in FIG. 17”
There are many references shown in the drawings but not in the spec (e.g. 602, 604, 609)
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2-16 and 34-48 are objected to because of the following informalities:  
Regarding claims 2-16, the preamble of the claims recite “[a]n automatic…” should be “[t]he automatic…”
Regarding claims 34-48, the preamble of the claims recite “[a] method…” should be “[t]he method…”
Appropriate correction is required.

Claim Interpretation
The term “cycling” as recited in claims 6-8 and 38-40 is not in the Specification and seem to define an action of “connecting and disconnecting” as previously cited in the claims.  Ordinary mean of the term “cycling” tend to describe a repeated action in timely matter.  For examination purpose, the term “cycling” will be construe as defined in the claims such as any apparatus or method that “connecting and disconnecting” will be construed as “cycling”.

Requirement for Information
Examiner requests under 37 CFR 1.105 the Applicant submit with the response to this Office Action (1) the legal status of any co-pending or related foreign patent application filed by the assignee or inventor(s) of this instant case and that is relevant to the prosecution of this case, and (2) the international search report, if any, of the copending or related foreign patent application. This request is necessary for the Examiner to consider possible foreign or non-patent literature that may be germane to 
Applicant is reminded replies to requirements for information must be complete and filed within the time period set including any extension. Failure to reply within the time period set will result in the abandonment of the application. MPEP § 704.12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-10, 13, 16, 33-36, 41, 45, and 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ewing et al., US Patent Publication 2008/0258556; hereinafter “Ewing”.
Regarding claim 1, Ewing discloses an automatic transfer switch (Fig. 1, 100) and (Fig. 10; 1000), comprising: 
a first electrical input (Fig. 10, 1036 and 1038) for receiving power from a first power source (Fig. 10, 1018) [0099];

an electrical output (Fig. 10, 1058 and 1060) for outputting power to one or more electrical devices (Fig. 10, outlets 1040 [0049]); 
a power sense and transfer module (Fig. 10, 1048), (Fig. 10 is circuitry of transfer switch 101 in Fig. 1 [0097] which is an Automatic Transfer Switch (ATS) [0042], therefore, sensors are required in each power input path for ATS operation [0003]) for monitoring power delivered by at least one of said first and second electrical inputs and selectively coupling said electrical output to one of said first and second electrical inputs based on said monitoring [0003], [0042]; and 
a primary source selector (1010 and 1014 shows 1018 is currently selected as primary power source) for selecting one of said first and second electrical inputs as a primary input for connection to said power output in a default condition [0057] [0097].
Regarding claim 2, Ewing discloses the automatic transfer switch as set forth in Claim 1 above, Ewing further discloses said power sense and transfer module is operative to switch between said first and second electrical inputs based on a quality of a power signal delivered via one of said first and second electrical inputs [0014] [0021].
Regarding claim 3, Ewing discloses the automatic transfer switch as set forth in Claim 1 above, Ewing further discloses said power sense and transfer module is operative to monitor the power signals delivered via the first and second electrical inputs and to connect one of said first and second electrical inputs to said electrical output based on said monitored power signals [0014] [0003].
Regarding claim 4, Ewing discloses the automatic transfer switch as set forth in 
Regarding claim 9, Ewing discloses the automatic transfer switch as set forth in Claim 1 above, Ewing also discloses the automatic transfer switch further comprising a power control (Fig. 1, 180) [0097] for controlling power delivery to a first electrical device (Fig. 10, device (load) that connected to outlets 1040) based at least in part on an input (Fig. 1, 180) separate from power signals delivered via said first and second electrical inputs (Fig. 1 180 is separate from inputs 1018 and 1020).
Regarding claim 10, Ewing discloses the automatic transfer switch as set forth in Claim 9 above, Ewing also discloses said input comprises a user input ([0097] switch 180 required user input).
Regarding claim 13, Ewing discloses the automatic transfer switch as set forth in Claim 1 above, Ewing also discloses the automatic transfer switch further comprising a communications input (Fig. 1, switch 180 or 184) for receiving an input communications signal for use in controlling the operation of said automatic transfer switch (Fig. 1, switch 180 or 184 are communications input between a user and the system for controlling the operation of the ATS).
Regarding claim 16, Ewing discloses the automatic transfer switch as set forth in Claim 1 above, Ewing also discloses the automatic transfer switch further comprising a warning indication for providing an indication when a monitored power reaches a predetermined state (Claim 24).
Regarding claim 33, Ewing discloses a method for delivering power to electrical devices (Fig. 1, 100) and (Fig. 10; 1000), comprising: 

selecting one of said first and second electrical inputs as a primary input for connection to said power output in a default condition (1010 and 1014 shows 1018 is currently selected as primary power source) [0057] [0097]; and 
changing to the other one of said first and second electrical inputs as said primary input [0057] [0097].
Regarding claim 34, Ewing discloses the method as set forth in Claim 33 above, Ewing also discloses the method further comprising operating said power sense and transfer module to switch between said first and second electrical inputs based on a quality of a power signal delivered via one of said first and second electrical inputs [0014] [0021].
Regarding claim 35, Ewing discloses the method as set forth in Claim 33 above, Ewing also discloses the method further comprising operating said power sense and 
Regarding claim 36, Ewing discloses the method as set forth in Claim 33 above, Ewing also discloses the method further comprising operating said primary source selector to select said primary input based on a user input [0097].
Regarding claim 41, Ewing discloses the method as set forth in Claim 33 above, Ewing also discloses the method further comprising controlling power delivery to a first electrical device (Fig. 10, device (load) that connected to outlets 1040) based at least in part on an input (Fig. 1, 180) separate from power signals delivered via said first and second electrical inputs (Fig. 1, 180 is separate from inputs 1018 and 1020).
Regarding claim 42, Ewing discloses the method as set forth in Claim 41 above, Ewing also discloses said input comprises a user input ([0097] switch 180 required user input).
Regarding claim 45, Ewing discloses the method as set forth in Claim 33 above, Ewing also discloses the method further comprising receiving an input communications signal (Fig. 1, switch 180 or 184) for use in controlling the operation of said automatic transfer switch (Fig. 1, switch 180 or 184 are communications input between a user and the system for controlling the operation of the ATS).
Regarding claim 48, Ewing discloses the method as set forth in Claim 33 above, Ewing also discloses the method further comprising providing an indication when a monitored power reaches a predetermined state (Claim 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7, 14-15, 37-39, and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewing.
Regarding claims 5 and 37, Ewing discloses the automatic transfer switch as set forth in Claim 1 and the method as set forth in Claim 33 above, in the embodiment of Fig. 10 which is the exemplary transfer switch 101 of FIG. 1 [0037], Ewing discloses the primary source selector selects said primary input [0097].  Ewing does not explicitly disclose in the embodiment of Fig. 10 that the primary source selector selects said primary input based on a comparison of power signals delivered via said first and second electrical inputs. However, in the embodiment of Fig. 3 which is also an exemplary transfer switch 101 of FIG. 1 [0037], Ewing discloses that “transfer switch may be operated by a user to transfer power sources, such as to use a more stable source or to allow work on one of the power sources”.  Therefore, it would have been 
Regarding claims 6 and 38, Ewing discloses the automatic transfer switch as set forth in Claim 1 and the method as set forth in Claim 33 above, in the embodiment of Fig. 10 which is the exemplary transfer switch 101 of FIG. 1 [0037], Ewing discloses the transfer switch has the Automatic Transfer Switch (ATS) module 1048 for supply power to a single outlet.  In the embodiment, Ewing does not disclose the detail circuitry of the ATS module.  However, Ewing discloses a couple of ATS module that supply power to single outlet (Fig. 13) or double outlets (Fig. 12), wherein the single outlet ATS module (Fig. 13) comprising a first relay (Fig. 13, 1308B) between said first electrical input (Fig. 13, 1302A-B) and said electrical output (Fig. 13, 1303A-B), and a first solid state switch (Fig. 13, 1306C-D) between said first electrical input (Fig. 13, 1302A-B) and said electrical output (Fig. 13, 1303A-B), and said method further comprising operating each of said first relay and said first solid state switch for at least one of connecting and disconnecting ("cycling") said first electrical input and said electrical output [0116]-[0119].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have use the ATS module that supply power to single outlet since the ATS module that supply power to single outlet matched the embodiment of Fig. 10 that supplies power to a single outlet.
Regarding claims 7 and 39, Ewing discloses the automatic transfer switch as set forth in Claim 6 and the method as set forth in Claim 38 above, Ewing further 
Regarding claims 14 and 46, Ewing discloses the automatic transfer switch as set forth in Claim 1 and the method as set forth in Claim 33 above, Ewing discloses the ATS and a user input for controlling power delivery to a first electrical device (Fig. 10, device (load) that connected to outlets 1040), Ewing does not discloses the embodiment of Fig. 10 which is a the exemplary transfer switch 101 of FIG. 1 [0037] to include a remote communications signal comprises information concerning a state of one of said automatic transfer switch and a connected piece of electrical equipment.  However, Ewing discloses an embodiment 100 in Fig. 1 including a communications output (Fig. 1 140) for transmitting an output communications signal to a remote processing platform ([0048] other remote processing platform is required to interface between user and the Ethernet communication port 140 [0054]).  It would have obvious to one of ordinary skill in the art at the time the invention was filed to include a communications ports such the one discloses in the embodiment 100 in order to for transmitting an output communications signal to a remote processing platform.  Doing so would allow a user to monitor and/or control the power outlets.
Regarding claims 15 and 47, Ewing discloses the automatic transfer switch as .
Claim(s) 8 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewing in view of Scholder, US Patent Publication 2011/0169531; hereinafter “Scholder”.
Regarding claims 8 and 40, Ewing discloses the automatic transfer switch as set forth in Claim 6 and the method as set forth in Claim 38 above, Ewing does not expressly disclose the automatic transfer switch and the method further comprising selectively cycling said solid state switch at or near a zero crossing of a power signal.  However, switching at or near a zero crossing of a power signal is well-known in the art that solid state switch/relay for AC signal usually accompanied with zero switching near or at crossing.  The reference of Scholder is introduced to provide as an evidence.  Scholder discloses zero switching detecting circuit for turning on a solid state relay [0003], [0023] [0035].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Ewing to incorporate the teaching of Scholder and provide at or near zero crossing for the ATS.  Doing so would allow phase synchronization between power sources and also avoid damaging to the loads.
Claim(s) 11-12 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewing in view of Witter et al., US Patent Publication 20080313006; hereinafter “Witter”.
Regarding claims 11 and 43, Ewing discloses the automatic transfer switch as 
Regarding claims 12 and 44, the combination of Ewing and Witter discloses the automatic transfer switch as set forth in Claim 11 and the method as set forth in Claim 43 above, Witter further discloses said input is a processor input from a processor operative for comparing a parameter related to said first electrical device to a threshold [0136].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                             
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836